Exhibit 99.1 March 10, 2016 COMPANY CONTACT FutureFuel Corp. Paul M. Flynn (314) 854-8385 www.futurefuelcorporation.com FutureFuel Release 2015 Results Reports Net Income of $ Million or $1.06 per Diluted Share, and Adjusted EBITDA of $ Million CLAYTON, Mo. (March 10, 2016) – FutureFuel Corp . (NYSE: FF) (“FutureFuel”), a manufacturer of custom and performance chemicals and biofuels, today announced financial results for the year ended December 31, 2015. Fourth Quarter 2015 Financial Highlights (all comparisons are with the fourth quarter of 2014) ● Revenues were $33.9 million, down61.6% from $88.5 million ● Adjusted EBITDA was $25.4 million, up 19.5% from $21.2 million ● Net income decreased to $29.6 million, or $0.68 per diluted share, from $30.1 million, or $0.69 per diluted share. 2015 Financial Highlights (all comparisons are with the year ended December 31, 2014) ● Revenues were $299.6 million, down 12.4% from $341.8 million ● Adjusted EBITDA was $50.1 million, down 7.1% from $53.9 million ● Net income decreased to $46.4 million, or $1.06 per diluted share, from $53.2 million, or $1.22 per diluted share. “Managing through a challenging business environment in both the chemicals and biofuels segments, FutureFuel generated net income of $46 million. We welcomed the reinstatement of the U.S. biofuels blenders’ tax credit, which helped earnings in our biofuels segment. Our chemicals segment sales finished softer based on year end inventory adjustments by key customers in the energy and agricultural crop chemistry markets,” said Paul Flynn, Executive Vice President of Business and Marketing for FutureFuel Chemical Company. 2016 Regular Cash Dividends FutureFuel declared normal quarterly dividends of $0.06 per share for 2016. 1 Financial Overview and Key Operating Metrics Financial and operating metrics, which include non-GAAP financial measures, include dollars in thousands, except per share amounts: FutureFuel Corp. Certain Financial and Operating Metrics (Unaudited) T hree Months Ended December 31, 5 Three Months Ended December 31, Dollar Change % Change Revenues $ $ $ ) %) Income from operations $ $ $ 753 % Net income $ $ $ ) %) Earnings per common share: Basic $ $ $ ) %) Diluted $ $ $ ) %) Capital expenditures (net of customer reimbursements and regulatory grants) $ $ $ ) %) Adjusted EBITDA $ $ $ % Adjusted EBITDA for 2014 has been modified to exclude certain cash settled items. Twelve Months Ended December 31, 5 Twelve Months Ended December 31, Dollar Change % Change Revenues $ $ $ ) %) Income from operations $ $ $ ) %) Net income $ $ $ ) %) Earnings per common share: Basic $ $ $ ) %) Diluted $ $ $ ) %) Capital expenditures (net of customer reimbursements and regulatory grants) $ $ $ ) %) Adjusted EBITDA $ $ $ ) %) Adjusted EBITDA for 2014 has been modified to exclude certain cash settled items. 2015 Financial and Business Summary Revenues for the year ended December 31, 2015 were $299,611 as compared to revenues for the year ended December 31, 2014 of $341.8 million, a decrease of 12.4%. Revenues from the chemicals segment decreased 13.9% and accounted for 42% of total revenues in the year ended December 31, 2015 as compared to 43% in 2014.Revenues in the chemicals segment were impacted by the continued reductions in the sales of the laundry detergent additive. This decrease in chemicals revenue is also reflective of a contracttermination payment of $8,816, which was recorded in revenue in 2014 and did not recur in 2015. Biofuels sales revenue decreased $21.9 million in 2015 compared to 2014, and accounted for 58% of consolidated revenues in 2015. This decline resulted from decreased sales prices as experienced globally in the industry. The renewable fuel final mandate was set in late 2015 and the U.S. biofuels blenders’ tax credit (“BTC”) was reinstated in December, retroactive to January 1, 2015, and made effective through December 31, 2016. As a result of contractual provisions with certain customers, a share of the BTC was owed upon reinstatement of a retroactive BTC. Increased sales volume on common carrier pipelines helped reduce the price impact as well as to offset lower sales volumes of biodiesel and diesel blends. 2 FutureFuel reported net income of $46.4 million, or $1.06 per diluted share, for 2015, compared with net income of $53.2 million, or $1.22 per diluted share in 2014. Adjusted EBITDA for 2015 totaled $50.1 million, down from $53.9 million in 2014. Capital Expenditures Capital expenditures and intangibles were $8.6 million in 2015, compared with $8.1 million in 2014. FutureFuel was reimbursed for a portion of these expenditures by certain customers as summarized in the following table. (Dollars in thousands) Cash paid for capital expenditures and intangible assets $ $ Cash received as reimbursement of capital expenditures ) ) Cash paid, net of reimbursement, for capital expenditures $ $ Cash and Cash Equivalents and Marketable Securities Cash and cash equivalents and marketable securities totaled $229 million as of December 31, 2015, compared with $212 million as of December 31, 2014. About FutureFuel FutureFuel is a leading manufacturer of diversified chemical products, specialty chemical products, and biofuel products. In its chemicals business, FutureFuel manufactures specialty chemicals for specific customers (“custom chemicals”) as well as multi-customer specialty chemicals (“performance chemicals”). FutureFuel’s custom chemicals product portfolio includes a bleach activator for a major detergent manufacturer, proprietary herbicide and intermediates for major life sciences companies, and chlorinated polyolefin adhesion promoters and antioxidant precursors for a major chemical company. FutureFuel’s performance chemicals product portfolio includes polymer (nylon) modifiers and several small-volume specialty chemicals for diverse applications. FutureFuel’s biofuels segment involves predominantly the production of biodiesel and sales of petroleum products on common carrier pipelines. Please visit www.futurefuelcorporation.com for more information. 3 Forward-Looking Statements This document contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements deal with FutureFuel’s current plans, intentions, beliefs, and expectations, and statements of future economic performance. Statements containing such terms as “believe,” “do not believe,” “plan,” “expect,” “intend,” “estimate,” “anticipate,” and other phrases of similar meaning are considered to contain uncertainty and are forward-looking statements. In addition, from time to time FutureFuel or its representatives have made or will make forward-looking statements orally or in writing. Furthermore, such forward-looking statements may be included in various filings that the company makes with United States Securities and Exchange Commission (the “SEC”), in press releases, or in oral statements made by or with the approval of one of FutureFuel’s authorized executive officers. These forward-looking statements are subject to certain known and unknown risks and uncertainties, as well as assumptions that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause actual results to differ include, but are not limited to, those set forth under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in FutureFuel’s Form 10-K Annual Report for the year ended December31, 2015 and in its future filings made with the SEC. An investor should not place undue reliance on any forward-looking statements contained in this document, which reflect FutureFuel management’s opinions only as of their respective dates. Except as required by law, the company undertakes no obligation to revise or publicly release the results of any revisions to forward-looking statements. The risks and uncertainties described in this document and in current and future filings with the SEC are not the only ones faced by FutureFuel. New factors emerge from time to time, and it is not possible for the company to predict which will arise. There may be additional risks not presently known to the company or that the company currently believes are immaterial to its business. In addition, FutureFuel cannot assess the impact of each factor on its business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. If any such risks occur, FutureFuel’s business, operating results, liquidity, and financial condition could be materially affected in an adverse manner. An investor should consult any additional disclosures FutureFuel has made or will make in its reports to the SEC on Forms 10-K, 10-Q, and 8-K, and any amendments thereto. All subsequent written and oral forward-looking statements attributable to FutureFuel or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this document. Non-GAAP Financial Measures In this press release, FutureFuel used adjusted EBITDA as a key operating metric to measure both performance and liquidity. Adjusted EBITDA is a non-GAAP financial measure. Adjusted EBITDA is not a substitute for operating income, net income, or cash flow from operating activities (each as determined in accordance with GAAP), as a measure of performance or liquidity. Adjusted EBITDA has limitations as an analytical tool, and should not be considered in isolation or as a substitute for analysis of results as reported under GAAP. FutureFuel defines adjusted EBITDA as net income before interest, income taxes, depreciation, and amortization expenses, excluding, when applicable, non-cash share-based compensation expense, public offering expenses, acquisition-related transaction costs, purchase accounting adjustments, loss on disposal of property and equipment, gains or losses on derivative instruments, other non-operating income or expense. Information relating to adjusted EBITDA is provided so that investors have the same data that management employs in assessing the overall operation and liquidity of FutureFuel’s business. FutureFuel’s calculation of adjusted EBITDA may be different from similarly titled measures used by other companies; therefore, the results of its calculation are not necessarily comparable to the results of other companies. Adjusted EBITDA allows FutureFuel’s chief operating decision makers to assess the performance and liquidity of FutureFuel’s business on a consolidated basis to assess the ability of its operating segments to produce operating cash flow to fund working capital needs, to fund capital expenditures, and to pay dividends. In particular, FutureFuel management believes that adjusted EBITDA permits a comparative assessment of FutureFuel’s operating performance and liquidity, relative to a performance and liquidity based on GAAP results, while isolating the effects of depreciation and amortization, which may vary among its operating segments without any correlation to their underlying operating performance, and of non-cash stock-based compensation expense, which is a non-cash expense that varies widely among similar companies, and gains and losses on derivative instruments, whose immediate recognition can cause net income to be volatile from quarter to quarter due to the timing of the valuation change in the derivative instruments relative to the sale of biofuel. A table included in this earnings release reconciles adjusted EBITDA with net income, the most directly comparable GAAP performance financial measure, and a table reconciles adjusted EBITDA with cash flows from operations, the most directly comparable GAAP liquidity financial measure. 4 FutureFuel Corp. Condensed Consolidated Balance Sheets (Dollars in thousands) (Audited) December 31 , 2015 December Assets Cash and cash equivalents $ $ 124,079 Accounts receivable, inclusive of BTC of $30,895 and $28,954, net of allowances for bad debt of $0 and $0 at December 31, 2015 and December 31, 2014, respectively Inventory 45,353 Marketable securities 87,720 Other current assets Total current assets Property, plant and equipment, net Other assets 2,652 Total noncurrent assets 130,023 Total Assets $ $ 461,488 Liabilities and Stockholders’ Equity Accounts payable $ $ 33,298 Other current liabilities Total current liabilities 52,087 Deferred revenue – long-term 15,927 Other noncurrent liabilities Total noncurrent liabilities 50,392 Total Liabilities 102,479 Commitments and contingencies: Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 75,000,000 shares authorized, 43,715,832 and 43,722,388, issued and outstanding as of December 31, 2015 and December 31, 2014, respectively 4 4 Accumulated other comprehensive income 4,259 Additional paid in capital 277,652 Retained earnings 77,094 Total Stockholders’ E quity 359,009 Total Liabilities and Stockholders’ Equity $ $ 461,488 5 FutureFuel Corp. Condensed Consolidated Statements of Operations and Comprehensive Income (Dollars in thousands, except per share amounts) (Unaudited) Three months ended December 31: Revenue $ $ Cost of goods sold and distribution Gross profit Selling, general and administrative expenses Research and development expenses Operating Earnings Income from operations Other (losses)/income, net ) Income before income taxes Benefit from income taxes ) ) Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive income/(loss) from unrealized net gains/(losses) on available-for-sale securities, net of tax of $689 in 2015 and of $(2,636) in 2014 ) Comprehensive income $ $ 6 FutureFuel Corp. Condensed Consolidated Statements of Operations and Comprehensive Income (Dollars in thousands, except per share amounts) (Audited) Twelve months e nded December 31 : Revenue $ $ Cost of goods sold and distribution Gross profit Selling, general and administrative expenses Research and development expenses Operating Earnings Income from operations Other income, net Income before income taxes Provision for income taxes Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive income (loss) from unrealized net gains (losses) on marketable securities, net of tax benefit of $(1,314) in 2015 and of ($1,980) in 2014 ) ) Comprehensive income $ $ 7 FutureFuel Corp. Consolidated Statements of Cash Flows For theYears Ended December 31, 2015 and 2014 (Dollars in thousands) (Audited) Cash flows provided by operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for (benefit from) deferred income taxes ) Change in fair value of derivative instruments ) ) Other than temporary impairment of marketable securities - Impairment of fixed assets - Gain on sale of investments ) ) Losses on disposals of fixed assets Stock based compensation Noncash interest expense 26 25 Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable – related parties Inventory ) ) Income taxes receivable ) Prepaid expenses 28 Prepaid expenses - related parties ) - Accrued interest on marketable securities 30 99 Other assets ) 65 Accounts payable Accounts payable - related parties ) Income taxes payable - - Accrued expenses and other current liabilities ) ) Accrued expenses and other current liabilities - related parties ) 43 Deferred revenue ) Other noncurrent liabilities ) Net cash provided by operating activities Cash flows from investing activities Collateralization of derivative instruments ) Purchase of marketable securities ) ) Proceeds from the sale of marketable securities Proceeds from the sale of fixed assets 6 81 Expenditures for intangible assets ) - Capital expenditures ) ) Net cash from investing activities Cash flows from financing activities Minimum tax withholding on stock options exercised ) ) Excess tax benefits associated with stock awards and options ) 59 Deferred financing costs ) - Payment of dividend ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $ - $ - Cash paid for income taxes $ $ The accompanying notes are an integral part of these financial statements. 8 FutureFuel Corp. Reconciliation of Non-GAAP Financial Measure to Financial Measure (Dollars in thousands) (Audited) Reconciliation of Adjusted EBITDA to Net Income Three months ended December 31: Twelve months ended December 31: Adjusted EBITDA $ 25,352 $ 21,211 $ 50,097 $ 53,930 Depreciation and amortization ) Non-cash stock-based compensation ) Interest and dividend income 1,098 1,508 5,106 6,877 Interest expense ) (6 ) ) ) Loss on disposal of property and equipment ) Gains on derivative instruments 4,982 7,812 9,101 12,757 Other income/(expense) ) 1,435 107 4,335 Income tax benefit/(expense) 2,614 980 ) ) Net income $ 29,647 $ 30,128 $ $ 53,200 (1) Prior year adjusted EBITDA was revised to be consistent with 2015 to exclude certain cash settled items. Reconciliation of Adjusted EBITDA to Net Cash Provided by Operating Activities Twelve months ended December 31: Adjusted EBITDA $ $ Amortization of deferred financing costs ) - (Provision)/benefit from deferred income taxes ) Impairment of fixed assets - Interest and dividend income Income tax expense ) ) Gains on derivative instruments Change in fair value of derivative instruments ) ) Changes in operating assets and liabilities, net ) ) Net cash provided by operating activities $ $ (1) Prior year adjusted EBITDA was revised to be consistent with 2015 to exclude certain cash settled items. 9 FutureFuel Corp. Condensed Consolidated Segment Income (Dollars in thousands) (Audited) Three months ended December 31: Twelve months ended December 31: Revenues Custom chemicals $ 23,539 $ 33,750 $ 108,160 $ 127,956 Performance chemicals 3,808 4,572 17,688 18,190 Chemicals 27,347 38,322 125,848 146,146 Biofuels 6,525 50,145 173,763 195,692 Revenues $ 33,872 $ 88,467 $ 299,611 $ 341,838 Segment gross profit Chemicals $ 7,293 $ 12,073 $ 35,452 $ 46,062 Biofuels 22,220 16,848 21,594 19,911 Segment gross margins 29,513 28,921 57,046 65,973 Corporate expenses ) Income before interest and taxes 27,084 26,331 46,971 56,128 Interest and other income 1,098 2,943 5,213 11,242 Interest and other expense ) Benefit/(provision) for income taxes 2,614 980 ) ) Net income $ 29,647 $ 30,128 $ 46,421 $ 53,200 Depreciation is allocated to segment costs of goods sold based on plant usage. The total assets and capital expenditures of FutureFuel have not been allocated to individual segments as large portions of these assets are shared to varying degrees by each segment, causing such an allocation to be of little value. # # # 10
